EMPLOYMENT AND NON-COMPETE AGREEMENT

 

 

This Agreement is made as of November 27 2012, between WidePoint Corporation, a
Delaware corporation (the “Company”); and Jin Kang, (“Employee”). The parties
agree that the terms and provisions of this Agreement are retroactively
effective from June 30, 2012 and subject to and contingent upon (1) the approval
of the Board of Directors of the Company. Subject to the foregoing, the Company
and Employee hereby agree as follows:

 

1. Employment. The Company agrees to employ Employee in his current position of
Chief Executive Officer of iSYS, LLC., and prospectively as Chief Operations
Officer of the Company; and Employee accepts such employment by the Company upon
the terms and conditions set forth in this Agreement, for the period beginning
on the date of this Agreement and ending upon termination pursuant to paragraph
4 (the “Employment Period”).

 

2. Compensation and Benefits. In consideration for the valuable services to be
rendered by Employee and for Employee’s agreement not to compete against the
Company as described in paragraph 5, the Company hereby agrees that during the
Base Year 12 month period under this Agreement, and an additional Option year at
the election of the Company, the Company will pay Employee a gross Base Salary
(the “Base Salary”) of $250,000. per annum. In the event that the Company elects
not to exercise the Option year, it must provide written notice to the Employee
no less than 180 days prior to the expiration of the Base Year 12 month period.
the Company will pay Employee a gross Base Salary (the “Base Salary”) of
$250,000. per annum. The Base Salary of Employee after the initial year of this
Agreement shall be reviewed for possible increase by the Compensation Committee
and the Board of Directors of the Company. Employee also shall be entitled to
(1) reimbursement for actual business expenses which have been pre-approved in
writing by the Company; (2) comparable combined paid vacation/sick leave and
medical and other benefits consistent with those received by other similarly
situated employees of the Company unless superseded in Exhibit B; and (3) bonus
compensation in amounts as determined in the reasonable discretion of the
Compensation Committee and the Board of Directors of the Company up to an amount
of $175,000 per annum . Employee shall also be eligible to receive
incentive-based stock awards and/or common stock options from the Company as
determined in the reasonable discretion of the Compensation Committee of the
Board of Directors of WidePoint. Employee shall be covered by the directors and
officers liability insurance coverage of WidePoint so long as Employee maintains
a position with the Company as either an officer or director of the Company as
further defined under the Company’s Directors and Officers Insurance Plan.

 

3. Services. During the Employment Period, Employee agrees to devote Employee’s
best efforts and substantially all of Employee’s business time and attention to
the business affairs of the Company. During the Employment Period, Employee
agrees to render additional functional services as the Company may from time to
time direct. During the Employment Period, Employee agrees that Employee will
not, except with the prior written consent of the Company, and not to be
unreasonably withheld, become engaged in or render services for any business
other than the business of the Company.

 



 

 

 

4. Termination. The Employment Period will continue from the date of this
Agreement unless terminated earlier by (a) Employee’s death or permanent
disability which renders the Employee unable to perform Employee’s duties
hereunder (as determined by the Company in its good faith judgment), (b) by
Employee’s resignation, commencing from and after the first anniversary date of
this Agreement, or any additional Option period exercised by the Company, upon
prior written notice to the Company of ninety (90) days before the annual
anniversary date of this Agreement, or (c) the Company for Cause. For purpose of
this paragraph 4, “Cause” shall mean (i) the repeated failure or refusal of
Employee to follow the lawful directives of the Company, or its designee (except
due to sickness, injury or disabilities), after prior notice to Employee and a
reasonable opportunity to cure by Employee of up to thirty (30) days, (ii) gross
inattention to duty or any other willful, reckless or grossly negligent act (or
omission to act) by Employee, which, in the good faith judgment of the Company,
materially injures the Company, including the repeated failure to follow the
policies and procedures of the Company, after prior written notice to Employee
and a reasonable opportunity to cure by Employee of up to thirty (30) days,
(iii) a material breach of this Agreement by Employee, after prior written
notice to Employee and a reasonable opportunity to cure by Employee of up to
thirty (30) days, (iv) the commission by Employee of a felony or other crime
involving moral turpitude or the commission by Employee of an act of financial
dishonesty against the Company or, (v) a proper business purpose of the Company,
which shall be limited to the elimination of the position filled by Employee as
a result of a material decrease in revenues and/or profits of the Company, but
with other cost cutting measures and the termination of other employees being
first considered and instituted as determined in the sole judgment of the
Company prior to the termination of Employee; provided, however, that in the
event the Company terminates Employee under this subparagraph (v), then (I) the
scope of the non-compete under Paragraph 5 shall be limited to the products and
services offered by the Company as of the termination of Employee under
subparagraph (v) and (II) the Company shall pay to Employee a continuation of
Gross Salary and benefits each month for the six (6) month period immediately
following such termination under subparagraph (v).

 

5. Non-Compete.

 

(a) In the event the Employment Period is terminated under paragraphs 4(b) or
4(c) above, then the non-compete provisions of this paragraph 5 will apply to
Employee. In the event the Employment Period is otherwise terminated, such as
without Cause, then no part of this paragraph 5 will apply to Employee.

 

(b) Employee recognizes and acknowledges that by virtue of accepting employment
hereunder, Employee will acquire valuable training and knowledge, enhance
Employee’s professional skills and experience, and learn proprietary trade
secrets and Confidential Information of the Company. In consideration of the
foregoing and this employment contract, Employee agrees that during the
Employment Period and for one (1) year thereafter (the “Non-Compete Period”),
Employee will not directly or indirectly (whether as employee, director, owner,
stockholder, consultant, partner (limited or general) or otherwise) own, manage,
control, participate in, consult with, advertise on behalf of, render services
for or in any manner engage in any competitive business of soliciting or
providing any computer, technology, IT, consulting or any other services and/or
products of any type whatsoever to any federal, state and/or local governments
and/or to any existing or targeted customers or clients of the Company, with the
term “targeted” meaning customers or clients that the Company has contacted
within the last 12 months or included in a sales or strategic plan of the
Company prior to the date of termination of the Employment Period; nor shall
Employee solicit any other Person to engage in any of the foregoing activities
or knowingly request, induce or attempt to influence any then existing or
targeted customers, clients or suppliers of the Company to curtail any business
they are currently, or in the last 24 months have been, transacting with the
Company (the “Non-Compete). Nothing herein will prevent Employee from being a
passive owner of not more than 1% of the outstanding stock of any class of a
corporation which is engaged in a competitive business of the Company and which
is publicly traded, so long as Employee has no participation in the business of
such corporation. Furthermore, during the Non-Compete Period, Employee shall
not, without the Company’s prior written consent, directly or indirectly,
knowingly solicit or encourage or attempt to influence any existing employee or
recruit to leave or discourage their employment with the Company. Employee
agrees that the restraint imposed under this paragraph 5 is reasonable and not
unduly harsh or oppressive.

 



 

 

 

(c) If, at the time of enforcement of any provision of paragraph 5(b) above, a
court or arbitrator holds that the restrictions stated therein are unreasonable
or unenforceable under circumstances then existing, the Company and Employee
agree that the maximum period, scope, or geographical area reasonable or
permissible under such circumstances will be substituted for the stated period,
scope or area.

 

(d) Since a material purpose of this Agreement is to protect the Company’s
investment in the Employee and to secure the benefits of Employee’s background
and general experience in the industry, the parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this paragraph 5. Therefore, in the event of a breach by Employee
of any of the provisions of this paragraph 5, the Company, or its successors or
assigns may, in addition to other rights and remedies existing in its favor,
apply to any court of law or equity of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce or prevent any
violations of the provisions of this Agreement.

 

6. Confidential Information. Employee acknowledges that the information, data
and trade secrets (collectively, “Confidential Information”) obtained by
Employee during the course of Employee’s performance under this Agreement, and
previously if Employee has already been an employee of the Company, concerning
the business or affairs of the Company are the property of the Company. For
purposes of this Agreement, “trade secret” means any method, program or
compilation of information which is used in the Company’s business, including
but not limited to: (a) techniques, plans and materials used by the Company, (b)
marketing methods and strategies employed by the Company, and (c) all lists of
past, present or targeted customers, clients or suppliers of the Company.
Employee agrees that Employee will not disclose to any unauthorized Person or
use for Employee’s own account any of such Confidential Information without the
written consent of the Company, unless and to the extent that the aforementioned
matters become generally known to and available for use by the public other than
as a result of Employee’s acts or omissions to act or become known to Employee
lawfully outside the scope of Employee’s employment under this Agreement.
Employee agrees to deliver to the Company at the termination of Employee’s
employment, or at any other time the Company may request, all memoranda, notes,
plans, records, reports and other documents (and copies thereof) relating to the
business of the Company which Employee may then possess or have under Employee’s
control.

 



 

 

 

7. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by overnight courier (e.g., Federal
Express) or mailed by first class certified mail, return receipt requested, to
the recipient at the address below indicated:

 



To the Company or WidePoint:   Mr. James T. McCubbin     c/o WidePoint
Corporation     7926 Jones Branch Drive Suite 520     McLean, Virginia 22102    
  To Employee:   Jin Kang     __________________     __________________    
__________________

 

or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.

 

8. Miscellaneous. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
The parties agree that (i) the provisions of this Agreement shall be severable
in the event that any of the provisions hereof are for any reason whatsoever
invalid, void or otherwise unenforceable, (ii) such invalid, void or otherwise
unenforceable provisions shall be automatically replaced by other provisions
which are as similar as possible in terms to such invalid, void or otherwise
unenforceable provisions but are valid and enforceable and (iii) the remaining
provisions shall remain enforceable to the fullest extent permitted by law. This
Agreement embodies the complete agreement and understanding among the parties
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way. This Agreement may be executed on
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement. This Agreement is
intended to bind and inure to the benefit of and be enforceable by Employee and
the Company, and their respective successors and assigns. Employee may not
assign Employee’s rights or delegate Employee’s obligations hereunder without
the prior written consent of the Company. The Company may assign its respective
rights and delegate its duties hereunder without the consent of Employee to
Permitted Transferees. All questions concerning the construction, validity and
interpretation of the Agreement will be governed by the internal law, and not
the law of conflicts, of the Commonwealth of Virginia. All parties hereby
consent to subject matter jurisdiction, personal jurisdiction and venue in the
appropriate federal court located in Fairfax, Virginia for disputes under this
Agreement. Any provision of this Agreement may be amended or waived only with
the prior written consent of the Company, and Employee. If either party breaches
this Agreement, the prevailing party shall be entitled to recover costs,
including reasonable attorney’s fees, from the non-prevailing party.

 



 

 

 

9. Definitions. “Person” shall mean and include an individual, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
governmental entity or any department or agency thereof. “Permitted Transferee”
shall mean a subsidiary, affiliate or successor of WidePoint or the Company.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

 

WITNESS:   EMPLOYEE:                       /s/ Kito Mussa   By: /s/ Jin Kang  
Kito Mussa     Jin Kang                       Attest (Seal):   WIDEPOINT
CORPORATION                       /s/ James T. McCubbin   By: /s/ Steve L. Komar
  James T. McCubbin     Steve L. Komar   Secretary     Chairman & Chief
Executive Officer  

 

 

 

 